THE LINCOLN NATIONAL LIFE INSURANCE COMPANY LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life Variable Annuity Account N Lincoln New York Account N for Variable Annuities ChoicePlusSM Product Suite ChoicePlusSM II Product Suite ChoicePlus AssuranceSM B Share ChoicePlus AssuranceSM C Share ChoicePlus AssuranceSM L Share ChoicePlus AssuranceSM Bonus Supplement dated June 7, 2017 to the Prospectus dated May 1, 2017 This supplement outlines a change to certain investment options available under your variable annuity contract. It is for informational purposes and requires no action on your part. The Janus Aspen Series has informed us that following fund names changes were effective beginning June 5, 2017: Previous Name New Name Janus Aspen Balanced Portfolio Janus Henderson Balanced Portfolio Janus Aspen Enterprise Portfolio Janus Henderson Enterprise Portfolio Janus Aspen Global Research Portfolio Janus Henderson Global Research Portfolio The fees, investment advisor, and investment objective of each fund remains unchanged.Please refer to the fund prospectuses for additional information about the funds. Please retain this Supplement for future reference.
